Reynolds, J.
(dissenting). In this case, the court has been called upon to interpret the Uniform Multiple Listing Contract of the Broome County Real Estate Board. The defendants Christiana desirous of selling their home signed a real estate broker’s agreement with one Stocum who was doing business as the Ron Don Realty in Broome County, giving to him the exclusive right and privilege for a period of three months to sell or exchange their home. During this period whether the premises were sold through the efforts of the broker or not he would be entitled to a commission. This three months’ period expired on June 5, 1955. It was further provided and as the testimony of witness Stocum clearly shows there was a complete understanding between the respondents Christiana and Stocum that in the event the property was sold within the six months immediately following the expiration of the exclusive agency *192period, to any person, with whom the broker had negotiated or whose name had been given to the owner by the broker during the exclusive three-month period, the broker would be entitled to a commission. This six months ’ additional period to protect the efforts of the broker during his exclusive three months’ listing is known as a “ protective period ’ ’ and is in most real estate .contracts State-wide usually in more unequivocal language. The multiple listing agreement further provided that any member of the Broome County Beal Estate Board ‘ ‘ may act as subagents in procuring * * * a purchaser in accordance with this agreement,” and in event that a sale should be made through such a subagent “ all of the terms of this agreement shall apply to such transaction.” At most subagents enjoy the same rights and are protected to the same extent as the broker (Stocum) under the contract.
In this case plaintiff-appellant, a subagent, brought to respondents the “ prospects ” Sullivan on August 19, 1955, within six months after the expiration of the exclusive listing.
The difficulty rises with the inartistically drawn Multiple Listing Contract. After giving the broker the sole exclusive right and privilege for three' months to sell or exchange the property, the following sentence appears: “In case the said property shall be sold or exchanged by the owner or through any other agent, to a person with whom the broker has negotiated, or whose name has been given by him to the owner during the term of the listing or within six (6) months after the listing has terminated, the broker shall be entitled to full commissions.”
A literal reading and fair interpretation of this clause read alone Avould place no time limit whatever upon the broker’s right to a full commission, if the owner sells to a person with whom the broker negotiated or whose name was furnished by the broker Avithin nine months of the hiring (i.e., within six months after the listing has terminated). The plaintiff herein presses for this construction of the agreement (undoubtedly to the great discomfort of the Broome County Beal Estate Board, for there would be precious few listings signed by the public if the owners knew that this ambiguity in the contract might be construed as set forth above). I am unable to agree that this contract is not ambiguous. The basic clause providing for a three months’ exclusive listing becomes a nine-month period when read Avith the clause quoted above. This result the record shows clearly was never intended. Substantially all of the testimony in the trial below was directed to resolving the ambiguity and the intent of this multiple listing agreement but this ambiguous contract must be construed against the *193plaintiff who, as a member of the real estate board, is in the same position as though she had proposed it. (See Gillet v. Bank of America, 160 N. Y. 549, 554-555; Foelsch v. Eaton, 7 A D 2d 730; 3 Williston, Contracts [rev. ed.], § 621.)
A basic principle governing the construction of contracts is that the entire contract must be considered and, as between possible interpretations of an ambiguous term, that will be chosen which best accords with the sense of the remainder of the contract. (See, e.g., Fleischman v. Ferguson, 223 N. Y. 235, 239; First Nat. Bank v. Jones, 219 N. Y. 312, 315; 1 Restatement, Contracts, § 235, subd. [c].) “ That interpretation is favored which mil make every part of a contract effective.” (Fleischman v. Furgueson, supra, p. 239; Rentways, Inc. v. O’Neill Milk & Cream Co., 308 N. Y. 342, 347.)
Stocum, the broker named in the contract, was called by plaintiff as a witness and on cross-examination testified that he explained the meaning of the contract to the owners before they signed it, as follows:
“ Q. What did you tell them? A. That it was a three months’ exclusive listing with our office and at any time their property was sold during the term of the listing, we would be entitled to commission at the rate of 5% of the purchase price of the property.
“ Q. That would be during the three months’ exclusive listing? A. Yes, except for the one clause in there relating to the fact that any person whose name had been given by him to the owner during the term of the listing, or within six months after the listing had terminated, then the broker would be entitled to full commission.
“ Q. Did you tell them what the term of the listing was? A. Yes, sir.
“ Q. What did you tell them? A. That the term of the listing was for three months. * * *
‘ ‘ Q. Did you further call to their attention or explain to them or have any conversation with them as to what this six months’ period you have referred to meant after the expiration of the exclusive listing period? A. Yes sir, it was always our custom to explain everything as we went over the contract with the people.
“ Q. To be sure they understood what they were signing? A. True.
“ Q. What did you tell Mr. and Mrs. Christiana about that? A. That if anyone had given a person’s name to them during the term of the listing and it was sold Six months after the listing had expired to that person by the broker or a member broker *194or one of his agents in the multiple listing system, then they would be entitled to a commission.
“ Q. If I understand you then, you told Mr. and Mrs. Christiana if these premises were sold in the six months next following the expiration of the listing, to any person whose name was given to them during the three months, would be entitled, or rather they would have to pay them a commission? A. Yes sir.
# # #
“ Q. To put it another way, after June 5th, 1955, in so far as this listing was concerned any broker who dealt with the Christianas and produced somebody whose name was not given to them during the three months’ period would not be entitled to a commission under this listing? A. No, that’s right.”
Such testimony would clearly seem to resolve the ambiguity against the plaintiff. In other words, the construction put upon the contract by the parties to it was that the hiring was for three months with the proviso • — for the protection of the broker — that the term would continue for six months as to prospective buyers produced by the broker within the period of his hiring.
A contract giving all members of the local realty board an unlimited agency to sell the property was certainly not the intention of the parties. The salient factor is the term of the contract which was three months. The six months “ protective period ’ ’ applies to subagents in the same way it applied to the broker. Accordingly plaintiff had no contract based on this agreement with defendants when she produced the purchasers.
The fact that the judgment appealed from is a nonsuit requiring every favorable inference in plaintiff’s favor does not affect the result. The only testimony on the execution of the contract and the circumstances surrounding its execution, and the understandings and discussions as to intent were all given by plaintiff’s witness Stocum whose testimony is binding on her. His testimony defeats her on this record.
The judgment should be affirmed.
Coon and Gibson, JJ., concur with Bebgan, J; Reynolds, J., dissents and votes to affirm, in an opinion.
Judgment modified, on the law and the facts, by reversing so much thereof as dismisses the complaint as to defendants, Christiana, and a new trial ordered as to such defendants, with costs to the appellant to abide the event, and the judgment in favor of the defendants Sullivan affirmed, with costs to such defendants against plaintiff.